           Case 1:21-cr-00344-JDB Document 23-1 Filed 07/06/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    July 6, 2021

VIA EMAIL

Jonas B. Bednarek, Esq.
Counsel for Abram Markofski

Joseph Bugni, Esq.
Counsel for Brandon Nelson

       Re:      United States v. Brandon Nelson and Abram Markofski, 21-CR-344 (JDB)

Dear Counsel:

       This memorializes that the United States Attorney’s Office for the District of Columbia
provided you preliminary discovery comprising the following materials transmitted on the
following dates:

       May 27, 2021 (via USAfx)

       •     FD-302 re: Nelson interview (1/19/2021)
       •     FD-302 re: Markfoski interview (1/26/2021)
       •     FD-302 re: evidence search at 1636 Lakeshore Drive (5/5/2021)
       •     FD-1087a re: evidence log (5/4/2021)
       •     FD-302 re: Markofski interview (2/12/2021)
       •     FD-302 re: Nelson interview (5/5/2021)
       •     FD-302 re: Markofski interview (5/6/2021)

       June 9, 2021 (via USAfx)

       •     Capitol Police surveillance video depicting defendants inside Senate Wing Door
             (HIGHLY SENSITIVE under protective order)
           Case 1:21-cr-00344-JDB Document 23-1 Filed 07/06/21 Page 2 of 3




       June 28, 2021 (via USAfx)

       •    Video interview of Nelson (8 VOB files)
       •    Video interview of Markofski (272.5 MB)
       •    Extraction from Nelson’s Samsung cellphone (95 files)
       •    Extraction from Markofski’s Google cellphone (58 files)

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        The preliminary discovery provided is unencrypted. Please contact me if you have any
issues accessing the information, and to confer regarding pretrial discovery as provided in Fed. R.
Crim. P. 16.1.

       Formal discovery in this case will be provided at a later point.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendants
disclose prior statements of any witnesses defendants intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendants with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that the defense provide the government with the appropriate written notice if the defense
plans to use one of the defenses referenced in those rules. Please provide any notice within the
period required by the Rules or allowed by the Court for the filing of any pretrial motions.




                                                 2
        Case 1:21-cr-00344-JDB Document 23-1 Filed 07/06/21 Page 3 of 3




      I will forward any additional significant preliminary discovery as it becomes available. If
you have any questions, please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Seth Adam Meinero__________
                                                    SETH ADAM MEINERO
                                                    Trial Attorney
                                                    Detailee
                                                    United States Attorney’s Office
                                                      for the District of Columbia
                                                    Federal Major Crimes Section
                                                    555 4 th Street, N.W.
                                                    Washington, DC 20530
                                                    202-252-5847
                                                    Seth.Meinero@usdoj.gov




                                               3
